Citation Nr: 0321278	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  97-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for the postoperative 
residuals of an osteoma of the right distal clavicle, 
currently evaluated as 10 percent disabling.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
right hand disability based upon treatment by the Department 
of Veterans Affairs.


 REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In a VA Form 9 submitted in June 1997, the veteran checked 
the box indicating that he did not desire a hearing before a 
member of the Board, but also completed the section intended 
for those desiring a Board hearing by checking the box 
indicating that that he would appear personally at a local VA 
office before the Board.  In the cover letter submitted with 
this Form 9, the veteran's representative specified that the 
veteran was requesting a hearing before a hearing officer at 
the RO.  The veteran was provided a hearing before a hearing 
officer at the RO in June 1998.  A transcript of his hearing 
has been associated with the claims folder.  At the hearing 
the veteran was informed that he was also free to request a 
hearing at the RO before a member of the Board if he desired 
such a hearing.  The veteran did not indicate at that time or 
thereafter that he desired to be scheduled for a hearing 
before a member of the Board.  Therefore, the Board has 
concluded that the hearing provided to the veteran in June 
1998 has satisfied his request for a hearing on appeal.    


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issues on appeal.

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The record reflects that the RO attempted to comply with the 
notification requirements of the VCAA by sending the veteran 
a letter in April 2003.  In this letter, the RO informed the 
veteran of the assistance that it would provide to obtain 
evidence on the veteran's behalf.  However, the RO did not 
inform the veteran of the evidence and information needed to 
substantiate his claims, nor did it adequately inform him of 
the evidence and information that he should submit.  The 
Board further notes that in this letter the RO informed the 
veteran that any evidence and information submitted in 
response to the letter must be received by May 28, 2003.

38 U.S.C.A. § 5103(b) provides that if requested information 
or evidence is not received by VA within one year from the 
date of notification, no benefit may be paid or furnished by 
reason of the claimant's application.  

Although 38 C.F.R. § 3.159 authorizes the RO to adjudicate a 
claim before expiration of the one-year period if requested 
information or evidence is not received within 30 days of the 
request, it would be premature for the Board to decide this 
claim before the expiration of the one-year period.  In this 
regard, the Board notes that under 38 C.F.R. § 19.9(a) 
(2002), the Board was authorized to obtain additional 
evidence, clarify evidence, correct a procedural defect and 
undertake additional action essential for a proper appellate 
decision.  This section also authorized the Board to render a 
decision not less than 30 days after notifying the appellant 
of the additional development by the Board.  

The United States Court of Appeals for the Federal Circuit 
has held that the provisions of 38 C.F.R. § 19.9(a) 
authorizing the Board to render a determination not less than 
30 days after notice of the development has been sent to the 
appellant are invalid because they conflict with the 
provisions of 38 U.S.C.A. § 5103, which provide that a 
claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

The Board also notes that the postoperative residuals of an 
osteoma of the right distal clavicle are currently assigned a 
10 percent rating under Diagnostic Code 7804, which 
authorizes a 10 percent evaluation for scars that are tender 
and painful on objective demonstration.  At a VA examination 
in June 1998, the postoperative scar on the veteran's right 
shoulder was found to be nontender, but a positive impingment 
sign and some limitation of motion of the veteran's right 
shoulder were found.  The examiner did not address whether 
the impingement and limitation of motion are due to the 
service-connected disability.

In light of the circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter providing him the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
inform him that the evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter  
and that if the case is returned to the 
Board, the Board will not be able to 
adjudicate his claims before the 
expiration of the one-year period unless 
he waives the one year period for 
response.

2.  If the veteran properly identifies 
any pertinent evidence and provides any 
necessary authorization, the RO should 
take appropriate steps to obtain such 
evidence.

3.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded a VA examination to determine 
the current degree of severity of all 
postoperative residuals of an osteoma of 
his right distal clavicle.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including 
X-rays and range of motion studies 
in degrees, should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of 
pain and the specific excursion(s) 
of motion, if any, accompanied by 
pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional 
functional impairment due to 
weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional 
range of motion loss.   

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, to the 
extent possible, provide an 
assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the 
examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in 
terms of the degree of additional 
range of motion loss.  

The examiner should identify any 
deformity of the clavicle, to 
include any nonunion or malunion, 
and identify any evidence of 
dislocation of the clavicle and 
loose movement of the clavicle. 

With respect to all noted 
abnormalities and functional 
impairment of the veteran's right 
shoulder, to include any impingment, 
the examiner should to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any non service-connected disorders.  

The examiner should also describe 
the surgical scar and any symptoms 
and functional impairment associated 
with the scar.

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.

4.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.

2.  The postoperative residuals of an osteoma of right distal 
clavicle are manifested by ; the scar is not tender, painful, 
subject to ulceration, or productive of limitation of 
function.

3.  The veteran has no additional right hand disability due 
to VA treatment.





CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
resection of the right distal clavicle have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7804, 7805 (2002); 67 Fed. Reg. 49,596 (July 
31, 2002), to be codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805 (effective August 30, 2002).

2.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for right hand disability resulting from VA treatment 
have not been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board is of the 
opinion that the case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  In this regard the Board notes that where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Review of the veteran's claims folder shows that service 
connection has been in effect for the postoperative residuals 
of right distal clavicle resection since February 1957.  

A VA progress note indicates that the veteran's rheumatoid 
factor was found to be positive in September 1989.  The 
veteran subsequently presented in September 1989 with a mass 
in his right hand.  Excision of  tensosynovium was performed.  
The surgical report indicates that extensive tenosynovium 
encased the extensor tendons and dorsal compartments.  There 
were no areas of tendon rupture or particularly severe tendon 
attenuation.  The veteran was noted to have no postoperative 
problems on the first day following his surgery.  The 
pathology report indicates that the tissue removed was an 
inflamed ganglion cyst.  On follow up at the VA hand clinic 
in October 1989 the veteran was noted to be doing well.

On occupational therapy consultation in October 1989 the 
veteran was seen for rheumatoid deformities of his right 
hand.  A finger splint was fabricated and the therapy plan 
goal was to maintain active range of motion and prevent 
further deformities.  The veteran complained of pain and 
swelling in his right wrist in December 1989.

A January 1990 letter from a private physician notes the 
veteran's reports of hip and low back pain and right hand 
pain.  The veteran did not complain of problems with his 
right shoulder area.

A February 1990 VA neurology record indicates no neurological 
deficits.  The examiner noted that the examination was most 
suggestive of joint disease.  In January 1991 the veteran 
complained of persistent swelling in his hands.  Increased 
deformities of the hands were noted.  Subsequent VA treatment 
records document the veteran's complaints of swelling and 
decreased range of motion in his hands.  

The veteran submitted a claim of entitlement to VA benefits 
in August 1995.  He requested an increase for his right 
shoulder disability.  He indicated that he had undergone 
surgery on his right hand and that his current hand 
disability was a result of that surgery.  

VA examinations were carried out in January 1997.  At a 
general medical examination the examiner noted that the 
veteran was right handed, but due to a reported stroke one 
and one half years previously, he had to use his left hand.  
The examiner also observed a scar on the veteran's right 
shoulder.  On orthopedic examination the veteran reported his 
belief that his 1989 surgery had caused disability of his 
right hand.  The right hand and wrist had some diffuse 
swelling with a small nodule over the dorsal aspect of the 
wrist, in line with the surgical scar.  There were swan neck 
deformities of all fingers of both hands.  Grip strength of 
the right hand was decreased.  Examination of the veteran's 
right shoulder revealed no swelling, rubor, calor or 
effusion.  The surgical scar was healed.  There was slight 
tenderness over the acromion to deep palpation.  Range of 
motion testing of the veteran's right shoulder showed 160 
degrees of forward flexion, 80 degrees of internal rotation, 
70 degrees of external rotation ad 170 degrees of abduction.  
X-rays revealed degenerative joint disease of the right 
shoulder as well as the right wrist and hand.  The diagnoses 
were status post tumor of the right distal clavicle and 
status post excision of tumor mass, right wrist.  A 
neurological examination revealed hyperesthesia on the right 
in the dorsum of the right hand in a superficial radial nerve 
distribution.  The examiner noted that the veteran had 
suffered a stroke in 1995.  The diagnoses were 
cerebrovascular accident with residual aphasia and right 
superficial radial nerve palsy.

In a February 1997 addendum, a VA physician reviewed the 
veteran's history.  He noted that there was no evidence of 
negative sequelae due to the surgery on the veteran's right 
hand.  He concluded that although the veteran had undergone 
removal of a ganglion cyst, there was no surgical injury of 
residual disability from the surgery.

The veteran testified before a hearing officer at the RO in 
June 1998.  He indicated that he could not use his right 
upper extremity due to pain.  He stated that he could not 
lift items with his right arm.  With regard to his right 
hand, the veteran maintained that he had experienced no 
problems with his hand until he underwent surgery in 1989.  
He stated that he had pain in his index finger, thumb and 
wrist following the surgery.  He claimed that he did not have 
any deformity of his hand prior to the surgery.  

An additional VA orthopedic examination was conducted in June 
1998.  The veteran denied any additional medical conditions 
since his previous VA examination.  He complained of pain, 
deformity and loss of use of the right hand.  Examination of 
the veteran's right shoulder revealed full range of motion in 
flexion, abduction, extension and rotation.  There was some 
loss of range of motion on serial measurement.  There was no 
evidence of arm, forearm, or hand muscle atrophy.  There was 
a three and one half inch scar noted over the anterior aspect 
of the right shoulder.  The scar was nontender.  There was no 
swelling, warmth or color change.  Impingement sign was 
positive at the right shoulder.  The diagnosis was status 
post resection of tumor, right distal clavicle in 1955.

A VA scar examination was also performed in June 1998.  The 
examiner noted that although the veteran had limitation of 
motion and pain on movement, such symptoms were not from the 
scar which was found to be nontender.  There was no 
tenderness or adherence of the scar.  There was no texture 
change or ulceration.  There was some loss of the clavicle.  
The diagnosis was scar from removal of tumor of the clavicle.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case 
and supplements thereto, and an April 2003 letter from the 
RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claim of 
entitlement to an increased rating and to benefits pursuant 
to 38 U.S.C. § 1151, the evidence and information that he 
should submit and the assistance that VA would provide to 
obtain evidence and information in support of his claim.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, VA and private treatment records identified by the 
veteran have also been obtained and placed in the record.  In 
addition the veteran has been afforded a current VA 
examination of his claimed disabilities.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Increased Rating for Residuals of Right Distal Clavicle 
Resection

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, VA's Schedule 
for Rating Disabilities was amended.  By regulatory 
amendment, effective July 31, 2002, changes were made to the 
schedular criteria for evaluating skin disabilities, as set 
forth in 38 C.F.R. §§ 4.118 (2001).  See 67 Fed. Reg. 49596- 
49599 (2002).  The veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new criteria, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 
(April 10, 2000), published at 65 Fed. Reg. 33,422 (2000).  

The United States Court of Appeals for Veterans Claims held 
that when the Board addresses in its decision a question that 
had not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The Board recognizes that in 
this case, the revised regulation pertinent to scarring has 
not been considered by the RO.  Based on these particular 
facts, however, the veteran is not prejudiced by the Board's 
consideration of such herein, because the changes are of no 
significance in this case.

Diagnostic Code 7803, prior to August 30, 2002, provided for 
a 10 percent evaluation for superficial, poorly nourished 
scars with repeated ulceration.  As effective on August 30, 
2002 the revised code provides for a 10 percent rating for 
superficial, unstable scars.  A note describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Both the old and the revised 
Diagnostic Code 7804 provide that superficial scars that are 
painful on examination warrant a 10 percent evaluation.  The 
revised code includes a note which defines a superficial scar 
as one not associated with underlying soft tissue damage.  

The Board notes that the veteran's residuals of right distal 
clavicle resection is currently evaluated as 10 percent 
disabling under Diagnostic Code 7804.  However, as the scar 
associated with that procedure is not tender or painful on 
examination, the Board concludes that the disability is more 
appropriately evaluated pursuant to Diagnostic Code 7805 for 
other scars.  That criteria requires that the scar be rated 
based on limitation of function of the part affected. 

Limitation of motion of the major arm warrants a 40 percent 
evaluation when motion is limited to 25 degrees from the 
side, 30 percent when motion is limited to midway between the 
side and shoulder level and 20 percent when motion is limited 
to the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  

Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes of guarding of all arm movements 
warrants a 30 percent evaluation for the major arm.  Where 
episodes are infrequent and there is guarding of movement 
only at the shoulder level, an evaluation of 20 percent is 
warranted.  Malunion of the humerus with marked deformity 
warrants a 30 percent rating, while malunion with moderate 
deformity allows for a 20 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.

Dislocation of the clavicle or scapula warrants a 20 percent 
evaluation for the major arm.  Nonunion of the clavicle or 
scapula with loose movement warrants a 20 percent rating, and 
nonunion without loose movement allows for a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Having reviewed the evidence pertaining to the veteran's 
claim, the Board concludes that an increased rating for the 
residuals of right distal clavicle resection is not 
warranted.  The medical evidence of record indicates that the 
scar on the anterior aspect of the veteran's right shoulder 
is not tender, painful, poorly nourished, subject to repeated 
ulceration or productive of functional impairment.  In fact, 
the June 1998 VA scar examiner noted that although the 
veteran's right shoulder motion was limited, the pain on 
movement experienced by the veteran was not due to the scar.  
Additionally, the June 1998 orthopedic examiner found that 
the veteran had full range of motion of the right shoulder.  
No impairment of the humerus, clavicle or scapula was 
identified.  Accordingly, the Board concludes that the 
currently assigned 10 percent evaluation is appropriate.

The Board has considered application of the benefit-of-the-
doubt doctrine with respect to these matters, but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claim.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his service-connected disability.  In 
addition, the objectively demonstrated manifestations of the 
disability is not in excess of those contemplated by the 
schedular criteria.  Therefore, in the Board's opinion, there 
is no reason to believe that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not warranted.

Entitlement to Compensation Under 38 U.S.C.A. § 1151

During the pendency of this appeal, congress amended 38 
U.S.C.A. § 1151, effective for claims filed on or after 
October 1, 1997, to preclude benefits in the absence of 
evidence of VA negligence or an unforeseen event.  Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).  The amended statute is 
less favorable to the veteran's claim; however, since the 
veteran's claim was filed prior to October 1, 1997, it will 
be decided under the law as it existed prior to the 
amendment.  Thus, neither evidence of an unforeseen event nor 
evidence of VA negligence is required here.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

38 U.S.C.A. § 1151 provides that when a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  The regulations 
implementing that statute appear at 38 C.F.R. § 3.358.  They 
provide, in pertinent part, that in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
physical condition subsequent thereto.  38 C.F.R. § 
3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized. 38 C.F.R. § 
3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith. 
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

The veteran has stated that he had no problems with his right 
wrist and hand prior to his surgery in September 1989.  He 
essentially contends that his current right hand disability 
is a residual of that surgery.  While the Board has 
considered the veteran's statements, he is not, as a 
layperson, qualified to render a medical diagnosis or an 
opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Board also 
observes that treatment records dated prior to the veteran's 
surgery show possible rheumatoid arthritis and reflect 
complaints of hand pain and swelling.  Postoperative records 
show that no postoperative problems were noted.  Moreover, a 
February 1997 opinion from a VA physician indicates that 
there was no injury as a result of the veteran's September 
1989 surgery, nor was there residual disability from the 
procedure.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

 




ORDER

Entitlement to an increased rating for postoperative 
residuals of right distal clavicle resection is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
right hand disability as a result of VA treatment is denied.





	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

